[Cite as In re R.C., 2010-Ohio-3800.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               WYANDOT COUNTY



IN THE MATTER OF:                              CASE NO. 16-09-11

   R.C.,

ADJUDICATED DEPENDENT CHILD,                     OPINION

[STACY CRISP, MOTHER-APPELLANT]
[TRAVIS CRISP, FATHER-APPELLANT].



IN THE MATTER OF:                              CASE NO. 16-09-12

   A.C.,

ADJUDICATED DEPENDENT CHILD,                     OPINION

[STACY CRISP, MOTHER-APPELLANT]
[TRAVIS CRISP, FATHER-APPELLANT].



IN THE MATTER OF:                              CASE NO. 16-09-13

   T.C.,

ADJUDICATED DEPENDENT CHILD,                     OPINION

[STACY CRISP, MOTHER-APPELLANT]
[TRAVIS CRISP, FATHER-APPELLANT]
Case No. 16-09-11, 12, 13




            Appeal from Wyandot County Common Pleas Court
                            Juvenile Division
             Trial Court Nos. C2082005, C2082006, C2082007

                            Judgments Affirmed

                      Date of Decision: August 16, 2010



APPEARANCES:

      Randy Hoffman for Appellant Travis Crisp

      Howard Elliott for Appellant Stacy Crisp

      Douglas Rowland for Appellee




SHAW, J.

      {¶1} Appellants Travis Crisp (“Travis”) and Stacy Crisp (“Stacy”) bring

this appeal from the judgments of the Court of Common Pleas of Wyandot

County, Juvenile Division, terminating their parental rights and granting

permanent custody to the Wyandot County Department of Job and Family

Services (“the Agency”). For the reasons set forth below, the judgments are

affirmed.




                                     -2-
Case No. 16-09-11, 12, 13



       {¶2} On February 20, 2008, the Agency filed complaints alleging that RC

(born 2001), AC (born 2002) and TC (born 2006) were dependent and neglected

children. The complaints were based upon the fact that Travis and Stacy were not

providing the necessities of food, appropriate shelter, and water, for the children.

The complaints asked for protective supervision of the children. On March 3,

2008, a hearing was held on the complaints. The Agency also moved to amend

the complaints to request temporary custody due to the fact that the housing

situation had become dire due to lack of heat and running water in the home. In

addition, the Agency’s investigator testified that Travis and Stacy were at high risk

of having their electric service terminated and being evicted from the home. The

caseworker testified that she had been to the home the Friday before the hearing

and found the family using an electric heater because they had no more kerosene,

there was no drinking water, the water pipes were frozen, the toilet was no longer

functioning, there was little food in the house, and that the family had been

informed that the electricity would be shut off at the end of the day. In addition,

the children were in need of medical attention. The trial court granted temporary

emergency custody to the Agency, and set the matter for an adjudication hearing

on the amended complaints. The adjudicatory hearing was held on March 24,

2008. Travis and Stacy consented to a finding of dependency and the neglect




                                        -3-
Case No. 16-09-11, 12, 13



charge was dismissed. The parties also agreed to a continuation of temporary

custody as the appropriate disposition. Thus, temporary custody was continued.

       {¶3} On April 2, 2008, the Agency filed a case plan which required

Travis and Stacy to complete four objectives: 1) obtain employment and achieve

financial stability; 2) attend counseling to learn to communicate with each other in

a civil manner and without violence; 3) attend parenting classes to learn how to

communicate properly with their children; and 4) complete a substance abuse

assessment and follow the recommendations of the counselor. On May 23, 2008,

the case plan was amended to move the placement from a foster family to a

“certified approved nonrelative” family identified by Travis and Stacy as an

appropriate placement.    A semi-annual review of the case plan was filed on

August 18, 2008. The review indicated no progress on the case plan. Travis and

Stacy had no housing, no jobs, continued to fight, missed visits, missed

assessments, failed to attend budgeting and parenting classes, refused to meet with

the therapist, and failed to maintain consistent contact with the Agency. The

Agency recommended continuing temporary custody.

       {¶4} On February 10, 2009, a second semi-annual review was filed. At

this time, the Agency noted that Travis and Stacy had begun to show “some

progress” on the case plan. Travis and Stacy were still unemployed and living off

Stacy’s disability as well as assistance from the Agency. However, they had




                                        -4-
Case No. 16-09-11, 12, 13



maintained an apartment for a couple months. The Agency was concerned that the

marital relationship was still volatile with Stacy continually switching between

wanting a divorce and wanting only counseling. The Agency was also concerned

that Stacy was making allegations that Travis was abusive and Travis was making

allegations that Stacy was addicted to pain killers. The Agency modified the case

plan to require Travis and Stacy to have a psychological assessment and set up the

appointment for the assessment. On February 11, 2009, the Agency moved for a

six month extension of temporary custody. A hearing was held on the motion on

February 17, 2009, and the trial court granted the motion on February 24, 2009.

      {¶5} On May 19, 2009, the Agency filed a motion for permanent custody.

The Agency alleged that the children had been in the custody of the Agency for

more than twelve of the last twenty-two months and that the children could not be

placed with either parent within a reasonable time. A third semi-annual review

was filed with the court on August 5, 2009. The review indicated that Travis and

Stacy had made insufficient progress. At that time, the parenting classes were not

completed, counseling sessions had been cancelled due to lack of appearance by

Travis and Stacy, they had no stable relationship, no home, and no employment.

In addition, Travis and Stacy had not completed their substance abuse assessment.

On August 7, 2009, the Guardian Ad Litem (“GAL”) filed her report indicating




                                       -5-
Case No. 16-09-11, 12, 13



that the children wanted to continue contact with their parents, but wished to live

with their placement family.

       {¶6} The hearing on the motion for permanent custody was held on

August 10-11, 2009. Mel Proctor, the clinical counselor, testified that the Agency

referred Travis and Stacy to him for marital and parenting counseling on two

separate occasions. The first group of counseling ended on May 29, 2008, after

Travis and Stacy failed to appear for numerous sessions. (Aug. 10, 2009, Tr. 22.)

The second referral was made on December 11, 2008. (id.) The initial assessment

of Travis and Stacy occurred on two separate occasions with a third set to discuss

treatment planning. (id. at p. 12.) Proctor identified their relationship as being a

hostile dependent relationship with anger and jealousy issues. (id. at p. 14.) He

diagnosed Stacy with post traumatic stress disorder and a depressive mental

illness, which could be treated if Stacy wanted to work on the issues. (id. at p. 16.)

He testified that they were scheduled for a psychological evaluation on February

11, 2009, but failed to appear for the appointment. After that, Travis and Stacy

failed to respond to calls or initiate contact for any further sessions and he referred

the case back to the Agency. (id. at p. 16.)

       {¶7} Sue Cunningham, the outpatient mental health coordinator for

Firelands, testified that both Travis and Stacy were scheduled for a substance

abuse assessment and psychological testing on February 10, 2009. (id. at p. 34.)




                                         -6-
Case No. 16-09-11, 12, 13



They did not appear. (id. at p. 35.) The appointment was then rescheduled for

March 3, 2009, at the request of Travis and Stacy. (id.) They did not appear for

that appointment either. (id.)

        {¶8} Dr. David Canell,1 a clinical psychologist, testified that he was

contacted by the Agency to provide psychological testing of Travis and Stacy.

The first appointment was scheduled for March 3, 2009, but they did not appear.

(id. at p. 42.) The testing was rescheduled for March 18, 2009 and they did attend.

(id. at p. 40.) At that meeting, he was able to complete part of the assessment and

a follow up appointment to conclude the testing was scheduled for April 8, 2009.

(id. at pp. 43, 49.) However, Travis and Stacy did not appear at the second

appointment and the assessment was not completed. (id. at p. 49.) On May 11,

2009, Dr. Canell completed his evaluation based upon the tests that had been

completed. Travis’ test results were valid and revealed no pathology. (id. at 52.)

The tests did reveal that Travis may be suffering from mild depression, anxiety,

anger, and various other social issues.                  (id.)    As to Stacy, Dr. Canell was

concerned with Stacy’s extensive medical history in which she was prescribed

pain killers. (id. at p. 47.) Her test results were deemed invalid due to Stacy’s

lack of motivation and low IQ. (id. at p. 51.)



1
  The Agency’s brief indicates that the transcript incorrectly spelled Dr. Canell’s name and that the proper
spelling is “Connell.” However, we elect to utilize the spelling of the doctor’s name as it appears in the
transcript.


                                                   -7-
Case No. 16-09-11, 12, 13



       {¶9} Don Spiegel, Travis and Stacy’s former landlord, testified that he

rented an apartment to the couple from November 2008, to April 2009. (August

11, 2009, Tr. 8.) He testified that the Agency paid the security deposit and the

first two months rent. (id.) Travis and Stacy did pay the rent for January and

February. (id. at p. 9.) However, they did not pay the rent for March. (id.) After

they failed to pay April’s rent, they were asked to leave, and they moved that

weekend. (id. at p. 10.) When they moved, they left behind bags of children’s

clothes, toys, dishes, furniture, and appliances. (id. at p. 11.)

       {¶10} April Allison, the caseworker, testified that since the Agency had

been granted temporary custody, the parents had failed to make progress on the

case plan. The case plan required Travis and Stacy to obtain housing and financial

stability. However, Stacy had nineteen changes of address during the case and

Travis had twelve changes of address. (id. at pp. 19-20.) The Agency attempted

to assist them by providing gas cards so they could seek employment and housing,

by finding them housing and assisting with the rent, by paying past utility bills so

that Travis and Stacy could again have utilities, and by providing furniture and

appliances. (id. at pp. 22-23.) Allison also testified that she explained how to

budget and what was needed to obtain assistance to Travis and Stacy, but they did

not act on the information. (id. at p. 27.) She stated that Travis needed to attend

two weeks of GED classes in order to qualify for food stamps for the family, but




                                          -8-
Case No. 16-09-11, 12, 13



did not do so. (id.) Travis was offered a work program, but did not participate.

(id. at p. 28.) Travis also offered no evidence that he had any interviews or that he

was even seeking work.        (id.)   Stacy was also supposed to either obtain

employment or provide a reason why she could not work in any capacity. Stacy

claimed that she was working as a housekeeper in a local motel, but never

provided any proof of this employment when asked.              Instead, she simply

continued to request gas cards so that she could go to work.

       {¶11} Allison also testified that Travis and Stacy never utilized the

counseling services offered to help them with their marital issues or their parenting

issues. (id. at p. 29.) Stacy was frequently stating that she wanted a divorce and

that the marriage was over. (id.) Then she would tell Allison that she and Travis

were back together and she was not leaving. (id. at p. 32.) Allison testified that

this constant back and forth does not provide the stability the children need. (id.)

Additionally, Travis and Stacy did not complete the parenting classes. (id. at p.

33.) Their visits with the children, while consistent at the beginning, became less

so over time. (id. at p. 36.) Neither Travis nor Stacy appeared for visits in April

or May of 2009. (id. at p. 37.) Allison testified that Travis and Stacy’s progress

on the goals of the case plan was “very, very minimal.” (id. at p. 42.) The recent

attempts at home visits were worthless because the address given by Stacy was not

her real address. (id. at p. 49.) Stacy was instead living in various motels with her




                                        -9-
Case No. 16-09-11, 12, 13



boyfriend or in her car. (id.) Travis’ address was current, but when Allison went

for the visit she was basically told to leave without being let into the home. (id. at

p. 50.)

          {¶12} Kristie Swartz, the case aide, testified that there was a bond between

the boys and their parents. (id. at pp. 74-75.) However, the visits were not

consistent and the boys were upset when the visits were missed. (id. at pp. 73,

80.) Swartz also testified that the Agency had provided a total of $4,594.03 in

financial assistance to Travis and Stacy while the boys were in the temporary

custody of the Agency. (id. at p. 78.) This assistance did not result in any

improvement in their circumstances. (id.)

          {¶13} Louanne Hufford, the GAL, testified that the boys were doing well

in their current placement. (id. at p. 109.) She testified that RC and AC told her

they would like to continue living with their foster family, but still have some

contact with their parents. (id. at pp. 112, 117.) TC was too young to give his

opinion. (id. at p. 117.) In her opinion, Travis and Stacy had made almost no

effort to complete the case plan and actually appeared to have regressed rather

than progressed. (id. at pp. 115-116.) Hufford concluded that the children’s best

interests would be served by granting the Agency permanent custody, but

maintaining some contact with Travis and Stacy.




                                           -10-
Case No. 16-09-11, 12, 13



       {¶14} At the conclusion of the hearing, the trial court announced its

decision granting permanent custody to the Agency.         The judgment entries

granting permanent custody to the Agency were filed on August 26, 2009. Travis

appeals from these judgments and raises the following assignments of error.

                       Travis’ First Assignment of Error

        The trial court erred in granting permanent custody of the
        minor children to [the Agency] because the plan implemented
        by the Agency was not reasonably calculated to succeed in
        reunification with their father, Travis Crisp.

                      Travis’ Second Assignment of Error

        The trial court erred in terminating [Travis’] parental rights
        and granting permanent custody to [the Agency] where that
        decision was not supported by clear and convincing evidence
        and was against the manifest weight of the evidence.

Stacy also appeals from the judgment entries and raises the following assignments

of error.

                       Stacy’s First Assignment of Error

        The trial court erred in granting permanent custody of the
        minor children to [the Agency] because the plan implemented
        by the agency was not reasonable to promote reunification with
        [Stacy].

                      Stacy’s Second Assignment of Error

        The trial court abused its discretion in refusing to grant a
        request for a continuance at the request of [Stacy] who had been
        in the hospital emergency room the prior night and was in pain
        and prescribed medication on the hearing date of August 10,




                                       -11-
Case No. 16-09-11, 12, 13



       2009, which materially impaired her ability to assist counsel in
       her defense of the permanent custody motion.

                      Travis’ and Stacy’s First Assignments of Error

       {¶15} In Travis’ first assignment of error and Stacy’s first assignment of

error, they both allege that the case plan was not designed to succeed in the goal of

reunification. More specifically, Travis and Stacy both claim that the case plan

was not designed to provide for reunification because it did not address the parents

separately.

       {¶16} The Revised Code imposes a duty on the part of children services

agencies to make reasonable efforts to reunite parents with their children where

the agency has removed the children from the home. R.C. 2151.419; see, also, In

re Brown (1994), 98 Ohio App.3d 337, 344, 648 N.E.2d 576. Further, the agency

bears the burden of showing that it made reasonable efforts. R.C. 2151.419(A)(1).

“Case plans are the tools that child protective service agencies use to facilitate the

reunification of families who * * * have been temporarily separated.” In re Evans,

3rd Dist. No. 1-01-75, 2001-Ohio-2302.          To that end, case plans establish

individualized concerns and goals, along with the steps that the parties and the

agency can take to achieve reunification. Id. Agencies have an affirmative duty to

diligently pursue efforts to achieve the goals in the case plan. Id. “Nevertheless,

the issue is not whether there was anything more that [the Agency] could have

done, but whether the [Agency’s] case planning and efforts were reasonable and


                                         -12-
Case No. 16-09-11, 12, 13



diligent under the circumstances of this case.” In re Leveck, 3rd Dist. Nos. 5-02-

52, 5-02-53, 5-02-54, 2003-Ohio-1269, at ¶ 10.

       {¶17} Here, the children were removed from the home because neither of

their parents was providing the basic necessities of life, such as food, shelter, and

running water. Travis and Stacy were on the verge of being evicted. The only

heat in the home was a small electric space heater and the electricity was about to

be shut off. The pipes were frozen, which prevented them from having fresh

water or being able to use the toilet. There was also very little food in the home.

These circumstances occurred because Travis and Stacy were both unemployed

and had exhausted community support options. Their only income was from

Stacy’s disability check. The case plan, while requiring both Travis and Stacy to

work on their communication skills, did require several things either parent could

have completed without the other’s cooperation.        Travis needed to complete

parenting classes with Proctor, to complete a substance abuse assessment and a

psychological assessment, to obtain and retain employment, to complete two

weeks of GED classes in order to be eligible for food stamps, to obtain stable

housing, and to visit with his children.        Stacy also needed to complete the

parenting classes with Proctor, complete a substance abuse assessment and a

psychological assessment, obtain and retain employment or provide a medical

excuse why this was not possible, obtain stable housing, and visit with the




                                         -13-
Case No. 16-09-11, 12, 13



children. Although many of these objectives could have been completed as a

couple, there was no requirement that this had to occur. These requirements, if

met, would have allowed the children to be placed with either or both of their

parents.

       {¶18} Travis only met with Proctor a few times and appeared for the first

half of the psychological assessment. He also missed several visits. Stacy also

only met with Proctor a few times and appeared for the first half of the

psychological assessment. The testing she did complete was deemed invalid.

Additionally, there were concerns raised concerning a possible substance abuse

problem with Stacy due to her many trips to emergency rooms for pain killers and

statements made by Travis that Stacy was addicted to the pain killers. She also

missed several visits. Moreover, neither parent was able to obtain and retain

employment nor was either parent able to obtain and retain stable housing.

Although they were given substantial financial assistance in locating and

obtaining an apartment, they only paid two months rent from Stacy’s disability

income before they stopped paying and were ordered to vacate the apartment.

Neither parent completed budgeting training, which would have helped them

learn to manage the small income they had.

       {¶19} Basically, after more than a year of assistance by the Agency, the

parties were in the same situation or a worse situation than that which caused the




                                       -14-
Case No. 16-09-11, 12, 13



removal of the children in the first place. Thus, the trial court did not err in

finding that the Agency had made a reasonable case plan and diligent efforts to

return the children to either of their parents. Both Travis’ first assignment of error

and Stacy’s first assignment of error are overruled.

                        Stacy’s Second Assignment of Error

        {¶20} Stacy’s second assignment of error alleges that the trial court erred

by not granting her continuance. The decision whether to grant a continuance is

within the sound discretion of the trial court. In re T.C., 140 Ohio App.3d 409,

747 N.E.2d 881, 2000-Ohio-1769.         To determine whether the trial court has

abused its discretion, the appellate court must apply a balancing test considering

all competing interests. Id.

        In evaluating a motion for a continuance, a court should note
        inter alia: the length of the delay requested; whether other
        continuances have been requested and received; the
        inconvenience to litigants, witnesses, opposing counsel and the
        court; whether the requested delay is for legitimate reasons or
        whether it is dilatory, purposeful, or contrived; whether the
        defendant contributed to the circumstance which gives rise to
        the request for a continuance; and other relevant factors,
        depending on the unique facts of each case.

Id. at 417, quoting State v. Unger (1981), 67 Ohio St.2d 65, 67-68, 423 N.E.2d

1078.

        {¶21} Here, the following discussion occurred at the hearing.

        Mr. Hall: Your Honor, I’d like to make one pretrial motion if I
        could. Uhm, I have here – I will mark it as Mother’s 1, brief


                                         -15-
Case No. 16-09-11, 12, 13



       exhibit. My client went to the Wood County emergency room
       last night ‘cause she’s passing kidney stones. She has reported
       to me that she is in such excruciating pain, that she is not able
       to, uhm, move forward today.

       She is not on any type of pain medication. If I, may I approach,
       Your Honor? She is not on any type of pain medication. She’s
       reporting to me if she’s – if she has to go forward she believes
       that she’ll have to leave. It is not meant as any disrespect to the
       Court, it’s just she is, uhm, just not able to physically – to
       continue today. She wanted to be here to ask for the
       continuance and to provide me with the medical information
       that she did go to the hospital.

       Uhm, so at this point in time we would ask for a continuance of
       these matters. We understand that there’s a number of people
       here, there’s a number of people subpoenaed for this matter,
       and these matters have been pending for quite some time.

       But, uhm, you know, the – the – the, uhm, code and the
       contention for the matters for continuance are generally left
       within the discretion of the Court, and as the Supreme Court
       dicta several cases has put a, uhm, permanent custody as being
       the death penalty of domestic – I’m sorry – of juvenile
       relationships. And this is a permanent termination of my
       client’s rights involving her children. We – My client would
       want to be at her best when she attempts to, uhm, address these
       permanent custody motions. So at this point in time we would
       ask for a continuance. Thank you.

       The Court: Thank you. I see where she was prescribed Flomax.

       Mr. Hall: That’s correct, Your Honor. She has not, uh,
       according to what she’s told me – according to what she’s told
       me, she has not had an opportunity as of yet to get this
       medication filled. Uhm, and again the question I don’t know if
       they’re narcotics for pain.

       Mrs. Crisp: They’re supposed to help the stone get through.




                                      -16-
Case No. 16-09-11, 12, 13



       Mr. Hall: She describes it to me as “helping the stone get
       through,” Your Honor. I – I – Of all the things in the world I
       have, a medical degree is not one of them. So I don’t know.

       The Court: She hasn’t taken this yet?

       Mr. Hall: She has not taken any medication as of yet, Your
       Honor. She’s – she’s concerned about the – the outcome of her
       ability to think clearly during this – this proceeding if she was to
       take medication. So I – She’s, you know, caught in the old catch
       22. If she’s – she’s unable to be here because of the pain, but if
       she takes something for the pain she may not be –

       The Court: Mr. Hall, I understand your arguments and I
       wanna kind of get on with it. All right?

       Mr. Hall: Yes, ma’am.

       The Court: Regardless of what I do.

       Mr. Hall: Yes.

       The Court: Mr. Ruhlen, how do you feel about that?

       Mr. Ruhlen: Your Honor, my client and I, we have no objection
       to the continuance given the circumstances.

       The Court: Mr. Johnson?

       Mr. Johnson: Your Honor, I have no specific objection;
       however, I do (Inaudible) notice in the – in the paperwork, uh,
       an order to return in one day, and I guess that would be today,
       to see a doctor. I don’t know how that would be accomplished
       (Inaudible).

       The Court: Mr. Rowland?

       Mr. Rowland: My concern is I know we have several witnesses
       subpoenaed to appear here today. I – I do understand the
       gravity of the type of hearing that we’re gonna have today, and


                                       -17-
Case No. 16-09-11, 12, 13



       quite frankly, I’d like to go forward. But at the same time I
       don’t want to be visiting this issue on appeal if this should
       happen in the future, if that should happen under the
       circumstance.

       I would ask that the Court maybe – or the parties agree to do
       something to do something to call Wood County and verify that
       she was in the hospital last night, uhm, and some of the
       circumstances.

       The Court: The, uhm, prescription is dated 8-9-09 at 11:38. Is
       that a.m. or p.m.?

       Mrs. Crisp: I got there around, uhm, around 12 at midnight.
       He was dropping off, uhm, his sister.

       The Court: And the only medication they gave you was for
       Flomax? Nothing for the pain?

       Mrs. Crisp: They said that was for the pain. They gave me
       another prescription, but I mean I just ripped that one off for
       now to give that one to you.

       The Court: Mr. Rowland, do you have any witnesses here that
       would be difficult to get back here tomorrow?

       Mr. Rowland: Your Honor, I do have one witness that’s
       supposed to be in training today. Uhm, and –

       The Court: Who is it?

       Mr. Rowland: Mr. Proctor. Mel Proctor is supposed to be in
       training today; he’s not attending his training for purposes of
       this hearing. I would like to –

       The Court: Why – Let’s – let’s move forward with that witness
       and then we’ll see where we’re at. All right?

       ***




                                    -18-
Case No. 16-09-11, 12, 13



       The Court: Uhm, in looking at this information you gave from
       Wood County Hospital, they note that the type of problem your
       client is experiencing involves intermittent pain. It doesn’t
       appear that it’s continual.

       Mr. Hall: It’s continual on her part, Your Honor. She – she’s
       just indicated to me that it’s – it’s just as bad as it was when she
       got here this morning and we would renew our –

       The Court: For the record, I would note when I look over your
       client does look pained; however, when I look at other times she
       looks calm and interested in what people are saying. So I’m not
       saying she doesn’t have it, but I – I don’t think that it’s –
       physically she does appear that it distresses her continually.
       However, I am going to give you the continuance at this point
       unless, Mr. Rowland, you have a witness that you will not be
       able to easily call tomorrow.

       Mr. Rowland: Your Honor, I have two and if we could – I
       believe both of them will be very short. One’s from Fireland’s
       and I believe will be very short, and then Doctor Canell. If we
       could get those two professional out, they’re difficult to schedule
       and it’s hard to get them here.

       The Court: All right.

       Mr. Rowland: Uhm, I do believe that they’ll be brief.

       Mr. Hall: Would a five minute break help?

       Mrs. Crisp: It ain’t gonna help it (Inaudible).

       The Court: If your client, Mr. Hall, needs a break, we’ll take
       the break.

       Mr. Hall: I’m gonna need a five-minute break, Your Honor,
       and then –

       The Court: You’re gonna need a five-minute break?




                                       -19-
Case No. 16-09-11, 12, 13



       Mr. Hall: If I could, Your Honor. I’d like to talk to my client.

       The Court: All right.

       (Recess was taken).

       The Court: Back on record. Mr. Hall, what’s your client’s
       other prescription for?

       Mr. Hall: Darvocets, Your Honor.

       The Court: Do you have the prescription for that?

       Mr. Hall: Yes, Your Honor.

       ***

       The Court: All right. Thank you. I’m doing a balancing act
       here, because I’m trying not to be insensitive to your client;
       however, I talked to court personnel who saw her sitting out in
       the hallway and looked fine, sitting up straight. When she came
       through the metal detector came through fine, was responsive.
       Uhm, I – you know, I can’t say she doesn’t have that. But I can
       say when I look over I see pain looks, but when I look over other
       times, I – I see somebody who looks perfectly normal.

       Uhm, trying to balance these interests – and the other thing that
       really confuses me is I checked out what Flomax does and that
       can help relieve this.

       If you’re in so much pain, why wouldn’t you get the
       prescription filled that could help you?

       Mrs. Crisp: Your Honor, the pharmacy – I got it last night but
       by the time I got home the pharmacies were all closed and I had
       to come straight to court. The pharmacy don’t open until 9
       o’clock here.

       The Court: You were in Bowling Green at the hospital, right?




                                      -20-
Case No. 16-09-11, 12, 13



       Mrs. Crisp: Yes.

       The Court: Why didn’t you go here?

       Mrs. Crisp: There’s no pharmacy there, Your Honor.

       The Court: Where?

       Mrs. Crisp: There’s no pharmacy that was open at 24 hours.

       The Court: Where?

       Mrs. Crisp: In Bowling Green and there’s no pharmacy open
       24 hours here.

       The Court: Isn’t – isn’t Meijer’s open 24 hours?

       Mrs. Crisp: No, Your Honor. There’s only one pharmacy and
       that’s clear in, uhm, Allen County.

       The Court: How about in Findlay?

       Mrs. Crisp: No.

       The Court: No pharmacy’s open 24 hours?

       Mrs. Crisp: No pharmacy’s open. There’s only one pharmacy
       open.

       The Court: Where are you currently living?

       Mrs. Crisp: Right now I’m back and forth from the hotels and
       his place right now.

       The Court: Where are those places?

       Mrs. Crisp: Uhm, Kenton hotel. I bounce to Upper hotel and
       his dad’s house at 507 East Street, McGuffey.

       The Court: So where – where were you living yesterday?


                                    -21-
Case No. 16-09-11, 12, 13




       Mrs. Crisp: Yesterday I was with him. I was staying in Upper
       Sandusky hotel. His sister was, uhm, staying with us. We took
       her to Toledo. On the way back that’s when it hit me in the
       side.

       The Court: And you didn’t think about going back to Toledo?

       Mrs. Crisp: No, I didn’t go back to Toledo because he – her
       boyfriend was bringing her back. So we were coming back to go
       back to the hotel so we could get some sleep for court in the
       morning. But that’s when we were going on I-75 and my side
       starting (sic) hurting and I told him I ain’t gonna make it much
       longer. So that’s when he took me to the ER.

       The Court: All right. Based on my observations, other court
       personnel, based on your concerns with those two witnesses this
       is what we’re gonna do. We’re gonna get through those two
       witness. (sic) If your client needs a break during any of it, I
       don’t care how many she needs, we’ll take it. And then we’re
       gonna close her down and come back tomorrow.

       ***

       The Court: Well, I will stand true to my word and we will now
       break. However, I want to note for the record that, uhm, during
       one bout where Ms. Crisp’s expression was one of pain, she
       yawned during it, which was curious. And I also want the
       record to reflect that I did note your client was able to write you
       some notes, Mr. Hall, and speak to you while the person was
       testifying, so it indicated to me she was able to assist you. And
       so I did want that noted for the record.

(Aug. 10, 2009, Tr. 5-9, 27-32, 68-69.)

      {¶22} The record in this case clearly indicates that the trial court did

balance the competing considerations of the parties.      The trial court then

determined that with an unlimited number of breaks, the proceedings could


                                          -22-
Case No. 16-09-11, 12, 13



continue for a limited time to get through the witnesses that would be difficult to

reschedule.   The record also indicates that the proceedings concluded before

11:00 a.m. and that the continuance was then granted to allow Stacy time to

recover. Additionally, the trial court noted that Stacy had participated in her

defense by passing notes to her attorney and speaking with him during the

testimony. This court notes that Stacy does not point to any prejudice that she

suffered in the delay of the grant of the continuance. For these reasons, Stacy’s

second assignment of error is overruled.

                        Travis’ Second Assignment of Error

       {¶23} In his second assignment of error, Travis alleges that the trial

court’s decision to grant permanent custody of the children to the Agency was

against the manifest weight of the evidence. As an initial matter, we note that

“[i]t is well recognized that the right to raise a child is an ‘essential’ and ‘basic’

civil right.” In re Franklin, 3rd Dist. Nos. 9-06-12, 9-06-13, 2006-Ohio-4841,

citing In re Hayes (1997), 79 Ohio St.3d 46, 48, 679 N.E.2d 680. The Supreme

Court of Ohio has held that a parent “must be afforded every procedural and

substantive protection the law allows.” In re Hayes, supra, quoting In re Smith

(1991), 77 Ohio App.3d 1, 16, 601 N.E.2d 45. Thus, it is with these constructs in

mind that we proceed to determine whether the trial court erred in granting

permanent custody of the children to the Agency.




                                         -23-
Case No. 16-09-11, 12, 13



      {¶24} Revised Code section 2151.414(B)(1) states that the trial court

       may grant permanent custody of a child to a movant if the court
       determines at the hearing held pursuant to division (A) of this
       section, by clear and convincing evidence, that it is in the best
       interest of the child to grant permanent custody of the child to
       the agency that filed the motion for permanent custody and that
       any of the following apply: * * * (d) The child has been in the
       temporary custody of one or more public children services
       agencies * * * for twelve or more months of a consecutive
       twenty-two month period[.]

For the purposes of R.C. 2151.414(B)(1)(d), “a child shall be considered to have

entered the temporary custody of an agency on the earlier of the date the child is

adjudicated pursuant to section 2151.28 of the Revised Code or the date that is

sixty (60) days after the removal of the child from the home.”                R.C.

2151.414(B)(1)(d).

      {¶25} The Supreme Court of Ohio has held that “[c]lear and convincing

evidence is that measure or degree of proof which will produce in the mind of the

trier of facts a firm belief or conviction as to the allegations sought to be

established.” Cross v. Ledford (1954), 161 Ohio St. 469, 477, 120 N.E.2d 118.

Further, “[i]t is intermediate; being more than a mere preponderance, but not to

the extent of such certainty as is required beyond a reasonable doubt as in

criminal cases. It does not mean clear and unequivocal.” Id., citing Merrick v.

Ditzler (1915), 91 Ohio St. 256, 110 N.E. 493. In addition, when “the degree of

proof required to sustain an issue must be clear and convincing, a reviewing court




                                       -24-
Case No. 16-09-11, 12, 13



will examine the record to determine whether the trier of facts had sufficient

evidence before it to satisfy the requisite degree of proof.” Cross, supra (citations

omitted); see, also, In re Adoption of Holcomb (1985), 18 Ohio St.3d 361, 368,

481 N.E.2d 613. Thus, we are required to determine whether the evidence was

sufficient for the trial court to make its findings by a clear and convincing degree

of proof.

       {¶26} Here, the trial court found that that the children were in the

temporary custody of the Agency for twelve of the prior twenty-two consecutive

months pursuant to R.C. 2151.414(B)(1)(d). As previously noted, the children

were adjudicated dependent on March 24, 2008.           The motion for permanent

custody was not filed until May 19, 2009. Thus, the trial court’s determination in

this regard was clearly supported by the evidence. Once this finding was made,

the trial court needed only to find that termination of the parental rights was in the

children’s best interests. See In re C.W., 104 Ohio St.3d 163, 818 N.E.2d 1176,

2004-Ohio-6411, at ¶ 21.

       {¶27} In order to determine whether granting permanent custody to an

agency is in a child’s best interest, the trial court must consider all relevant

factors, including, but not limited to, five enumerated factors. R.C. 2151.414(D).

Further, “the trial court must either specifically address each of the required

considerations set forth in R.C. 2151.414(D) in its judgment entry, or otherwise




                                         -25-
Case No. 16-09-11, 12, 13



provide some affirmative indication in the record that the court has considered the

specific factors listed in R.C. 2151.414(D).” In re D.H., 3rd Dist. No. 9-06-57,

2007-Ohio-1762, at ¶ 21. These enumerated factors are

       (1) The interaction and interrelationship of the child with the
       child’s parent, siblings, relatives, foster caregivers and out-of-
       home providers, and any other person who may significantly
       affect the child;

       (2) The wishes of the child, as expressed directly by the child or
       through the child’s guardian ad litem, with due regard for the
       maturity of the child;

       (3) The custodial history of the child, including whether the
       child has been in the temporary custody of one or more public
       children services agencies * * * for twelve or more months of a
       consecutive twenty-two month period * * *;

       (4) The child’s need for a legally secure permanent placement
       and whether that type of placement can be achieved without a
       grant of permanent custody to the agency;

       (5) Whether any of the factors in divisions (E)(7) to (11) of this
       section apply in relation to the parents and child.

       {¶28} At the conclusion of the presentation of evidence at the permanent

custody hearing, the trial court took a recess to consider the case. Upon returning

to the record, the trial court announced its decisions.         The court provided

numerous factual findings and stated that it found by clear and convincing

evidence that the best interests of the children were that they be placed in the

permanent custody of the Agency. The attorney for the Agency then asked the

court for a clarification, specifically asking whether the court’s findings


                                         -26-
Case No. 16-09-11, 12, 13



          were after considering Revised Code Section 2151.414, uhm,
          including the interaction or relationship of the child with the
          child’s parents, the wishes of the children as expressed through
          themselves or the Guardian Ad Litem, uhm, the custodial
          history of the children, and the children’s need for a legally
          secure permanent placement, as well as those factors set forth in
          E 7 through 11 of 2151.141 [sic].2

(August 11, 2009, Tr. 147-148.) The court then informed the prosecutor that he

was correct, stated that it considered the factors in R.C. 2151.414, proceeded to

provide some additional findings, and once again found that it was “in the best

interest of the children, by clear and convincing evidence that, uhm, permanent

custody be granted to the Department.” (id. at p. 149.) Thereafter, the trial court

filed its judgment entries granting permanent custody of the children to the

Agency. In these entries, the court made the following findings, which consisted

largely of the court’s stated findings at the hearing:

          The Court has considered the factors set forth in Section
          2151.414 of the Ohio Revised Code and finds that said child[ren]
          [have] been in the temporary custody of [the Agency] for at least
          twelve consecutive months out of the past twenty-two
          consecutive months with a total of 16 ½ months in the custody of
          the [Agency]. The [Agency] has been involved with the family
          since 2001.

          The Court noted that the parents showed no significant work on
          the case plan goals. Obviously the children could not be placed
          with either parent within a reasonable amount of time and given
          the testimony regarding the lack of enthusiasm dealing with the

2
  The transcript of the hearing reads R.C. 2151.141. However, this section involves a request for copies of
records and has nothing to do with permanent custody motions or best interests factors. Thus, it appears
that either this is a typographical error or that the prosecutor misspoke, given the preceding recitation of the
factors enumerated in R.C. 2151.414.


                                                     -27-
Case No. 16-09-11, 12, 13



       marital discord, the parenting issues, the substance abuse and
       instability issues, it would not be in the children’s best interest
       to be returned to their parents.

       The Court took into account the children stated their desire
       regarding their residence as stated by the [GAL]. Diligent
       efforts by the [Agency] to assist the parents in remedying the
       problems were unsuccessful even after the [Agency] gave it
       quite a long period of time to try and help them out. There are
       concerns about chemical dependency, mental illness possibly,
       and disabilities that may have made it beyond the parents’
       ability to provide the children with a suitable stable home. The
       parents, for whatever reasons have demonstrated a definite lack
       of commitment by their long period of failing to visit and their
       failure to follow through with the referrals that were made.

       The Court finds that the [Agency] has made reasonable efforts
       toward reunifying said child[ren] with [their] parents but was
       unsuccessful in returning the child[ren] to [their] home. The
       Court noted that case plans were developed with four specific
       goals and the parents have done little to nothing to work on
       each of those goals.

       The mother has moved nineteen times and the father has moved
       twelve times. The difference is because of their marital discord
       characterized by domestic violence, arguments, frequent break
       ups and failure to address their relationship issues. * * *
       Testimony was further developed that the parents went sixty
       plus days without any visitation with their children despite it
       being available to them.

       There appears to be no stability in their residence or in their
       relationship. Despite the [Agency] providing parents with rent,
       security deposits, utilities, household goods and furnishings,
       they could not keep a roof over their own heads even with over
       $4,000.00 in assistance. Not to mention the instability that
       would occur to a child who would be forced to move from school
       district to school district with such instability in residence.




                                      -28-
Case No. 16-09-11, 12, 13



       Father needed to work two weeks to get their food stamps
       reinstated and didn’t do it, so how would they feed the kids?
       There is no house, there’s no food and the kids’ basic physical
       needs couldn’t be fulfilled by their parents.

       The chaos in the marital relationship creates emotional
       insecurity. The parents’ failure to be consistent with visitation
       shows an insensitivity towards the children’s emotional security
       and needs.

       The children have progressed in their current placement. The
       two oldest children are off medication, doing well in school due
       to the adults currently in their lives devoting attention to them.
       It is a better environment that has allowed the children to
       bloom, to be secure and to be comfortable.

       The children have been separated from their parents for a long
       time because their parents were unable or unwilling to do that
       which was necessary to have the children returned.

       Undoubtedly these parents love their children, but not enough
       to work on their own failings or work on their parenting skills,
       their budget or working to obtain money to provide for their
       children.

       If this was just a case of insurmountable poverty, these kids
       would possibly be returned, but this is a case of lack of desire,
       enthusiasm and motivation to do that (sic) to have the children
       returned and the kids deserve better.

Given the evidence previously discussed, we find that the record more than

adequately supports the determinations of the trial court. Thus, the trial court did

not err in finding that it was in the children’s best interest to grant the Agency

permanent custody.




                                        -29-
Case No. 16-09-11, 12, 13



       {¶29} Nevertheless, the dissent maintains that the trial court erred in

terminating the parental rights without first making a finding that granting

permanent custody to the Agency was in the children’s best interest because the

trial court did not state the precise language of R.C. 2151.414(B)(1) that “it is in

the best interests of the child to grant permanent custody to the agency” in its

judgment entries. Instead, the trial court stated in its judgment entries that “it

would be in the children’s best interests not to be returned to their parents.” The

trial court then continued to delineate in the judgment entries the basis for its

determination, make other findings in support of the determination, and proceeded

to grant permanent custody of the children to the Agency.

       {¶30} While we agree with the dissent that the court did not use the precise

language of R.C. 2151.414(B)(1) in its entries, the statute does not require the use

of these magic words. See In re K.M., 3rd Dist. Nos. 9-09-29, 9-09-30, 2009-Ohio-

6719, at ¶ 14, citing In re Curtis, 3rd Dist. Nos. 9-99-74, 9-99-75, 9-99-76, 2000-

Ohio-1725 (finding that the trial court’s failure to use the words “the child cannot

be placed with either of his parents within a reasonable time or should not be

placed with his parents” is not a per se violation of the statutory criteria as long as

the judgment entry granting permanent custody supports such conclusion). To the

contrary, a determination of best interests at the hearing is what the statute

mandates. Nevertheless, we note that, although not expressly required by the




                                         -30-
Case No. 16-09-11, 12, 13



statute, the better practice would be for the trial court to enter a finding in its entry

that more closely follows the language provided in the statute. However, the

absence of the statutory language does not vitiate the trial court’s findings in these

cases. See In re R.S., 3rd Dist. 9-09-25, 2010-Ohio-2160, at ¶ 23.

       {¶31} Here, the trial court did make a determination at the hearing, in

compliance with and using the precise language of R.C. 2151.414(B)(1), that the

best interests of the children were that they be placed in the permanent custody of

the Agency, and made this statement not once but twice. Further, the language the

trial court used in its entries, in conjunction with its findings and award of

permanent custody to the Agency, is the substantial equivalent of, and a clear

implementation of, the language used in R.C. 2151.414(B)(1).

       {¶32} Moreover, when a court grants permanent custody of a child to an

agency, R.C. 2151.414(C) requires the trial court to file a written opinion setting

forth its findings of fact and conclusions of law in relation to the proceeding “upon

the request of any party[.]” See In re Curtis, supra, citing In re Meyer (1994), 98

Ohio App.3d 189, 648 N.E.2d 52; quoting R.C. 2151.414(C). Here, no such

requests were made to the trial court and neither parent raised this as an issue upon

appeal. Rather, Travis only contends that the grants of permanent custody were

against the manifest weight of the evidence. Our review of the record indicates

that the court considered the relevant criteria and evidence when it granted




                                          -31-
Case No. 16-09-11, 12, 13



permanent custody of the children to the Agency and that the record supported

these grants. Therefore, the trial court did not err by awarding permanent custody

of the children to the Agency, and Travis’ second assignment of error is overruled.

       {¶33} For all of these reasons, the judgments of the Court of Common

Pleas of Wyandot County, Juvenile Division, are affirmed.

                                                              Judgments Affirmed


ROGERS, J., concurs.

/jnc



WILLAMOWSKI, P.J., dissents.

       {¶34} Although I agree with the majority as to Stacy’s assignments of error

and Travis’ first assignment of error, I would remand the judgment for a new

judgment entry. The majority holds that since the statute only requires that the

trial court make its findings at the hearing, there is no need for the trial court to

repeat the finding that termination of parental rights is in the best interest of the

children in the judgment entry, that the hearing is good enough. I disagree.

       {¶35} Although the findings made by the trial court are supported by the

evidence, the motion for permanent custody cannot be granted without making the

required finding that doing so is in the children’s best interests. The trial court

properly found that the children were in the custody of the Agency for twelve out


                                        -32-
Case No. 16-09-11, 12, 13



of twenty-two consecutive months and included this finding in its judgment entry.

After that finding is made, the only other required finding is that termination of

parental rights is in the best interest of the children. R.C. 2151.414(B)(1). In

making this determination, the trial court must consider the factors set forth in

R.C. 2151.414(D). In re D.H., 3d Dist. No. 9-06-57, 2007-Ohio-1762, ¶13. “[It]

is not sufficient for the trial court to simply rely on the appellate court to review

the factual record or narrative and then make the necessary inferences to determine

whether the trial court must have considered each of the required statutory

factors.” Id. at ¶20. In this case, the trial court failed to include a finding that

termination of parental rights is in the best interests of the children in the judgment

entry. The purpose of holding the hearing is to determine whether termination of

parental rights and granting permanent custody to the Agency is in the best

interests of the children.

        A termination of parental rights is the family law equivalent of
        the death penalty in a criminal case. The parties to such an
        action must be afforded every procedural and substantive
        protection the law allows.

       {¶36} In re Kayla H., 175 Ohio App.3d 192, 2007-Ohio-6128, ¶31, 886

N.E.2d 235 (quoting In re Smith (1991), 77 Ohio App.3d 1, 16, 610 N.E.2d 45).

One of those procedural protections is that the trial court makes the necessary

findings prior to terminating parental rights. Although that finding was made

orally at the hearing, it was not placed in the judgment entry. In Ohio, the well


                                         -33-
Case No. 16-09-11, 12, 13



settled principle of law is that the trial court speaks only through its judgment

entry. See State ex rel. Chapman v. Urschel (1922), 104 Ohio St. 172, 135 N.E.

630; Reinbolt v. Reinbolt (1925), 112 Ohio St. 526, 147 N.E. 808; State v.

Hankins (1993), 89 Ohio App.3d 567, 626 N.E.2d 965; and State v. Shepherd, 3d

Dist. No. 6-08-16, 2009-Ohio-3315. The fact that the statute requires that the

finding be made at the hearing does not replace the requirement that it be made in

the judgment entry. In my opinion, the statute, similar to those for criminal

sentencing, merely increases the duty of the trial court and mandates that the

finding be made at both the hearing and in the judgment entry.

       {¶37} The judgment entry in this case merely specifies that it is not in the

best interest of the children to return them to their parents. This is not the same as

being in the best interest of the children to terminate parental rights and grant

permanent custody to the Agency.          Thus, I would sustain Travis’ second

assignment of error and remand the matter for the trial court to make the

statutorily required finding concerning the children’s best interests in the

judgment entry.




                                         -34-